Citation Nr: 9902908	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder secondary to service-connected anterior cruciate 
ligament repair, right knee.

2.  Entitlement to service connection for chronic cervical 
spine disorder and headaches, secondary to service-connected 
anterior cruciate ligament repair, right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 1997 the Board remanded the case to the RO for 
additional development.


REMAND

Initially, the Board notes that the veterans claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, based the medical evidence of record, 
including a May 1995 private medical opinion, he has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

VA examination in February 1995 noted that the veterans 
complaints included lumbar and cervical pain and headaches 
subsequent to a knee injury during active service.  The 
examiner noted that it was possible that the veterans 
myofascial pain was due to altered biomechanics following his 
use of crutches, but that examination findings were 
unremarkable.

In May 1995 the veterans private chiropractor reported the 
veteran complained of low back and neck pain with associated 
headaches.  Examination findings included muscle spasm of the 
left quadratus lumborum, left lateral flexion malposition of 
L4 on L5, right lateral flexion malposition of L2 on L3, 
decreased right ilium, slight left lumbar scoliosis, 
decreased lumbosacral angle, complete loss of the normal 
cervical lordotic curve and right lateral flexion malposition 
of C7 on T1.  It was the chiropractors opinion that the 
veterans low back and neck pain were directly related to 
biomechanical impropriety as a result of knee surgery.

VA outpatient treatment records show that in June 1995 the 
veteran complained of chronic pain, including to the cervical 
and lumbar spines, and migraine headaches every 3 days.  It 
was noted that he had not experienced a migraine headache for 
1½ weeks since starting medication.  The examiner noted that 
the veteran had full range of motion of the cervical and 
lumbar spines, and that he complained of pain more to the 
left than right in the thoracic and lumbar spines.

In August 1995 the veteran complained of constant lumbar 
pain, aggravated by physical therapy, and neck pain and 
cramps at rest.  He denied experiencing headaches.  The 
examiner noted the veteran had full range of motion of the 
neck, normal forward flexion, no lumbar tenderness and no 
evidence of back pain or tenderness.  The diagnosis was 
myofascial pain syndrome.  It was noted that the veteran 
requested a referral to an orthopedic surgeon as he felt his 
right knee disorder was causing his back pain.

During VA examination in March 1996, the veteran reported 
occasional headaches, usually associated with mid and low 
back pain.  The diagnoses included history of recurrent 
headaches and low back pain.

VA examination in October 1997 noted that the present 
evaluation was for right knee and low back disorders.  The 
examiner noted objective findings as to the lumbar spine 
disorder, including a normal gait, full range of motion, 
minimal mid lumbar tenderness and no associated muscle spasm.  
Lower extremities motor power was 5+/5+, bilaterally.  There 
was a normal dermatomal pattern to pinprick and deep 
touch.  X-ray examination revealed a normal lumbosacral 
spine.  The diagnoses included mild lumbar myofascial sprain.  
There was no indication that the cervical spine was examined 
or that headaches were evaluated.  

In July 1998 the RO returned the veterans claims file to the 
October 1997 examiner for additional medical opinions 
required by a June 1997 Board remand order.  Subsequently, 
the examiner provided an opinion which stated the veteran did 
not demonstrate headaches or a cervical spine disorder at the 
October 1997 examination, and that there were no neck or 
headaches disorders caused by his surgical anterior cruciate 
ligament repair.  It was noted that the veteran demonstrated 
mild lumbar myofascial strain, but that in the examiners 
opinion that disorder was not as likely as not secondary to 
or aggravated by post-surgical anterior cruciate ligament 
repair or treatment for that disorder.

In a January 1999 informal hearing presentation, the 
veterans representative argued that the addendum to the 
October 1997 VA examination report was inadequate, and that 
the cervical spine and headaches disorders had not been 
properly addressed in the original examination.  It was 
further argued that the examiners amendment to the 
examination report was inconsistent with other medical 
evidence.

Based upon a comprehensive review of the record, the Board 
finds that the amended medical opinions are not supported by 
the objective medical findings reported in the October 1997 
VA examination.  The report of that examination made no 
reference to a cervical spine evaluation or determination of 
disability due to headaches.  Though the claims folder was 
reviewed by the examiner, there was no attempt to reconcile 
the opinion with other clinical data, including the May 1995 
private chiropractors report.  Therefore, an additional 
medical opinion is required for an adequate determination of 
the matters on appeal.  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.  The veteran is requested to 
provide authorization necessary for the 
release of any private medical records. 

2.  The veteran should be afforded a VA 
orthopedic examination, by an examiner 
other than the physician who conducted 
the October 1997 examination, for an 
opinion as to the etiology of any present 
headache, cervical spine or lumbar spine 
disorders.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include x-rays or any other tests or 
studies deemed necessary for an accurate 
assessment. 

The examiner is specifically requested to 
provide opinions, based upon the medical 
evidence of record and sound medical 
principles, as to whether any present 
headache, cervical spine or lumbar spine 
disability is proximately due to, or has 
been permanently aggravated by, the 
veterans service-connected right knee 
disorder, including impairment as a 
result of the treatment for that 
disorder.  The examiner should reconcile 
any opinions with the other clinical data 
of record, including the May 1995 private 
chiropractors report.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  The RO 
should consider all applicable laws and 
regulations for a well-grounded claim, 
including 38 C.F.R. § 3.310 (1998) and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
